DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 10, it is not clear how the self-aligned structure comprising a metal nitrosilicide (MSiN) can be formed when a metal carbosilicide (MSiC) is formed (see claim 10 for details).
►	With respect to claim 11, it is not clear how the self-aligned structure comprising a metal oxysilicide (MSO) can be formed when a metal carbosilicide (MSiC) is formed (see claim 10 for details).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3-5,16, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated  by Kim [US 2002/0001892].
►	With respect to claims 1, 5 and 16, Kim (figs 4A-4I, text [0001]-[0044]) discloses the claimed method for producing a self-aligned structure comprising:
	providing a substrate with a substrate surface with at least one feature formed therein, the at least one feature extending a distance into the substrate from the substrate surface and having a sidewall and bottom (figs 4D-4E, text [0035]:  feature (opening) formed by removing sacrificial 44a and first thermal oxide 43 in fig 4D); 
	forming a metal-containing film (51/52, fig 4F, text [0035]-[0036)] in the at least one feature and not outside the at least one feature; wherein the metal-containing film comprises one or more of Co, Mo, W, Ta, Ti, Ru, Rh, Cu, Fe, Mn, V, Nb, Hf, Zr, Y, Al, Sn, Cr, Os, U or La ; wherein the metal-containing film consists essentially of W;
	exposing the metal-containing film to a silicon precursor (polysilicon 53, 4G) to form a self-aligned structure of metal silicide (54) that expands from the at least one feature.
►	With respect to 2, Kim(fig 4F-4G) discloses the self-aligned structure has a volume in the range of greater than 1 to less than 2 times the volume of the metal-containing film within the feature
►	With respect to claim 3,  Kim (figs 4E-4F) discloses forming the metal-containing film (52a/51) within the at least one feature comprises forming a metal-containing film (51/51, fig 4E) on the 
►	With respect to claim 4, Kim (fig 4G) discloses the self-aligned structure (54) is substantially orthogonal to the substrate surface.
3.	Claims 1, 3-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by HAYASHI et al [US 2003/0102475].
►	With respect to claims  1 and 5, HAYASHI et al (fig 4A-4D, text [0029]-[0034]) disclose a method for producing a self-aligned structure, the method comprising:
providing a substrate (220/010/200, fig 2C, text [0018]-[0022]) with a substrate surface with at least one feature (150 & 152) formed therein, the at least one feature extending a distance into the substrate from the substrate surface and having a sidewall and bottom; 
forming a metal-containing film (240/270/262, fig 4B, text [0025])-[0031]) in the at least one feature and not outside the at least one feature; wherein the metal-containing film comprises one or more of Co, Mo, W, Ta, Ti, Ru, Rh, Cu, Fe, Mn, V, Nb, Hf, Zr, Y, Al, Sn, Cr, Os, U or La;
exposing the metal-containing film to a silicon precursor to form a self-aligned structure of metal silicide (280/272, fig 4B, text [0033]) that expands from the at least one feature.
►	With respect to claim 3, HAYASHI et al (fig 4A-4B, text [0030]-[0032]) discloses forming the metal-containing film within the at least one feature comprises forming a metal-containing film (240/260/270/262, fig 4A) on the substrate surface and within the at least one feature and removing the metal-containing film from the substrate surface outside of the at least one feature (figs 4A-4B).
►	With respect to claim 4, HAYASHI et al (fig 4C) discloses wherein the self-aligned structure (280) is substantially orthogonal to the substrate surface.
►	With respect to claim 5, HAYASHI et al (fig 4A-4C, text [0029]-[0034]) discloses 
	With respect to claims 6 and 7, HAYASHI et al (text [0033]) discloses wherein a plasma of the silicon precursor is exposed to metal-containing film; wherein the silicon precursor comprises one or more of trimethylsilane, silane, disilane, dichlorosilane, trichlorosilane or trisilylamine.
►	With respect to claims 8-9 and 11, HAYASHI et al (text [0033]) disclose further comprising exposing the metal-containing film to a doping agent to form a doped metal silicide (280, CuSiN); wherein the doped metal silicide (280) comprises carbon, nitrogen, or oxygen.
►	With respect to claim 12, Hayshasi et al (fig 5, text [0027], [0035]-[0043]) discloses the self-aligned structure comprises a metal oxysilicide (MSiO) and the doping agent comprises an oxygen-containing precursor.
►	With respect to claim 14, the rate of formation of the self-aligned structure would be controlled by exposed the substrate to hydrogen during silicidation.
►	With respect to claim 17, HAYASHI et al (text [0033]) discloses silicidizing the metal-containing film  occurs at a temperature in a range of greater than or equal to about 2000C and less than or equal to about 6000C.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim [US 2002/0001892]
►	With respect to claim 17, the claimed parameter is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller 105 
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may be impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden of proving such criticality... More particularly, where the 	general conditions of a claim are disclosed in the prior art, it is not inventive to discover 	the optimum or workable ranges by routine experimentation."
See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al [US 2009/0283913]
►	With respect to claim 2, the claimed parameter is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  See In re Aller 105 USPQ233, 255 (CCPA 1955), In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 9, 13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819